DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended. Claim 22 has been added. Claims 1-4, 6-11, 13-18, and 20-22 remain pending and have been examined.
Response to Arguments/Amendments
Applicant's arguments, see pp. 12-13 filed 9/1/2022, have been fully considered but they are not persuasive. 
On p. 12, Applicant essentially argues that cited art of record Losl fails to teach amended limitations including wherein the observed data includes data associated with component failure within the electricity-producing machine and/or predicted operation in a different performance envelope. In particular, Applicant argues that Losl only teaches comparison of a reference SOM with a diagnosis SOM to determine fault occurrence. However, as cited in the rejection below, Losl teaches the use of a diagnosis SOM to evaluate component failure, specifically a generator failure. As such, an observed diagnosis SOM includes data associated with such component failure. Also, Losl’s reference SOM can be applied to a broad but reasonable interpretation of “predicted operation” as cited in the rejection below. Therefore, Applicant’s argument is not persuasive.
On p. 13 of the remarks, Applicant essentially argues that cited art of record fails to teach the limitations of new claim 22. However, after further consideration, cited art of record Srinivasan appears to apply to a broad but reasonable interpretation of the new limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-14 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over U. S. Patent 9,324,037 to Losl et al. (hereinafter, “Losl”) in view of WO 2011/143531 to Lee et al. (hereinafter, “Lee”), U.S. Patent Application Publication 2014/0351183 by Germain et al. (“Germain”), and U.S. Patent Application Publication 2017/0091791 by Srinivasan et al. (“Srinivasan”).
As per claim 1, Losl teaches:  a computer-implemented method (Losl, FIG. 1 and Col. 4, lines 32-38 disclose a diagnosis site 50 including a data processing unit 52 and a display means 54) comprising:
	monitoring observed data for at least one electricity-producing machine that is operating in one or more monitored performance envelopes, wherein the electricity-producing machine includes a generator of a hydroelectric dam (Losl, Abstract discloses monitoring of a wind power plant operated in variable operating states; FIG. 1; Col. 4, lines 6-31; and Col. 7, line 50 though Col. 8, lines 8 disclose a wind power plant including a plurality of sensors, 34, 36, 38,  40, 42, 44, and 46 for obtaining data for transmission to a diagnosis site including a data processing unit for monitoring the wind power plant; Fig. 2 and Col. 6, lines 16-26 discloses a characteristic of an existing plant which is specifically to be monitored, which teaches a performance envelop, and discloses another plant having the same characteristic or the characteristic of the other plant differs  by not more than a given value from the existing plant, which teaches another different performance envelope; Col. 19, lines 55-64 discloses application of hydroelectric installations.); 
processing the observed data to generate a performance model for the at least one electricity-producing machine, (Losl, Col. 5, lines 26-42 discloses obtaining start sensor data and based on the start sensor data, using a knowledge-based method, a starting model for a machine with a rule set, which determines which parameters are to be monitored, is set up; Col 6, lines 44-53 discloses training the SOM (self-organizing maps) which includes data vectors;).
wherein the observed data includes data associated with component failure within the electricity-producing machine (Losl, col. 8, lines 1-8, e.g. “As soon as the quantization error satisfies the criterion which is dictated by a rule set, therefore for example, exceeds a certain given threshold value, troubleshooting is started since it is then assumed that there is such a great deviation of the instantaneous plant state from the normal state that it is probable that there is a fault (for example, excess wear of a component) (in this sense the reference SOM acts as a “level 1 SOM”).”; also col. 9, lines 17-35, e.g. “critical fault”; also col. 16, lines 18-21, e.g. “The evolution of the failure can be recognized using SOM graphs of the vibration speeds which are selective with respect to order.”).
However, Losl does not explicitly teach: executed on a computing device.
However, Lee teaches: executed on a computing device (Lee, FIG. 1 and Page 4, line 20 through Page 5, line 11 disclose an electronic control unit 108 including a processor 110 for executing machine readable instructions and an electronic memory 120 coupled to processor 110 for storing the machine readable instructions, and disclose the processor 110 and/or electronic memory 120 coupled to sensors arranged along wind turbine 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the electronic control unit of Lee into the data processing unit of Losl to explicitly teach executing a method on a computing device, because Losl and Lee are directed toward monitoring machinery in power plants (Abstracts of Losl and Lee) and Lee is cited in Col. 2, line 64 through Col. 3, line 3 of Losl for condition monitoring of wind power plants.
Losl does not expressly disclose:
generating observed data via the performance model, thus defining generated observed data; determining whether the performance model meets a threshold level of similarity, wherein the determining includes comparing the generated observed data from the performance model against the observed data; and However, this is taught by Germain. (See Germain, ¶ 0144, e.g. “In yet still other cases, the candidate models may be equivalent from the standpoint of the reduced data set used to train, test, and validate, and may all predict the same operational outcome during drilling. … Simultaneously with the candidate model 900 being the active model, another model (e.g., candidate model 902) may be taken offline (i.e., not predicting the operational outcome) … At the point in time when the error and/or quality metrics indicate the example candidate model 900 has surpassed a predetermined threshold, the candidate model 902 may be promoted to the active model, and the former active model may be placed back in the workflow for further training based on the sensor data and related context data applicable to the wellbore being drilled.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Losl’s model with Germain’s threshold determination in order to increase prediction quality as suggested by Germain. )
utilizing the performance model to predict operational performance data for the at least one electricity-producing machine. (Losl, Col. 17, lines 5-35 discloses SOM (self-organizing maps) graphs including envelope bodies, and/or envelope surfaces which describe warning states and additional analysis, and discloses amplitude SOM graphs and pertinent frequencies can be evaluated in order to be able to estimate expected degrees of damage and reductions in service life so that the remaining service lives can be estimated and predictions of utility can be derived). Also see Germain, ¶ 0144, e.g. “the candidate model 902 may be promoted to the active model.”)
wherein the predicted operational performance data includes: 
predicted operation in a different performance envelope than the one or more monitored performance envelopes, and (Losl, Fig. 2 and Col. 6, line 6 through Col. 8, line 8 disclose a reference SOM (self-organizing maps) that is created/trained based on plant characteristic of a first plant/machine, and discloses that if another plant/machine shares similar plant characteristic, the reference SOM will be used as the starting model (which the Examiner is interpreting as teaching operating in the different performance envelope); also Col. 8 lines 17-22, e.g. “For this purpose, using the rule set, at least one first “diagnosis-SOM” (or “level 2-SOM”; in the example from FIG. 2 called “diagnosis SOM 1” and “diagnosis SOM 2”) with a subset of the sensor data obtained in the monitoring operating phase, is prepared which is evaluated using the rule set in order to identify a fault cause.” and Col. 17, lines 5-35 discloses SOM (self-organizing maps) graphs including envelope bodies, and/or envelope surfaces which describe warning states and additional analysis, and discloses amplitude SOM graphs and pertinent frequencies can be evaluated in order to be able to estimate/predict expected degrees of damage and reductions in service life so that the remaining service lives can be estimated and predictions of utility can be derived).
longevity data for the at least one electricity-producing machine when it is operating in the different performance envelope. However, this is taught by Srinivasan. (See Srinivasan, ¶ 0049, e.g. “The data collected by component life odometer 80 is leveraged by the lifecycle assessment software tool 58 to compute the remaining useful life of the component or equipment, and determine the effects of continued operation on the asset characteristics.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data of Losl and Germain with Srinivasan’s useful life computation in order to determine the remaining useful life of equipment as suggested by Srinivasan.
As per claim 2, the combination of Losl and Lee teaches: the computer-implemented method of claim 1 further comprising:
adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants).
As per claim 3, the combination of Losl and Lee teaches: the computer-implemented method of claim 2 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) includes:
processing a data set produced by the different electricity-producing machine using the performance model for the at least one electricity-producing machine to produce a result set (Losl, Col. 9, lines 36-54 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 4, the combination of Losl and Lee teaches: the computer-implemented method of claim 3 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) further includes:
modifying the performance model for the at least one electricity-producing machine, based at least in part upon the result set, to produce a performance model for the different electricity-producing machine (Losl, Col. 9, lines 36-63 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 6, the combination of Losl, Lee, and Germain does not expressly teach: the computer-implemented method of claim 1 wherein the predicted operational performance data includes efficiency data for the at least one electricity-producing machine when it is operating in the different performance envelope; However, this is taught by Srinivisan. (Srinivisan, ¶ 0015, e.g. “Hours-based life in a gas turbine may be prolonged by its reducing firing temperature, but this reduces efficiency of the gas turbine, which increases cost of operation. Increasing the firing temperature increases efficiency shortens gas turbine life and increases maintenance and/or replacement costs.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Losl’s performance data with Srinivisan’s efficiency data in order to utilize a relevant factor for consideration in establishing cost-effectiveness as suggested by Srinivisan (see ¶ 0014).
and one or more of:
sensor data for the at least one electricity-producing machine when it is operating in the different performance envelope (Losl, FIG. 1; Col. 4, lines 6-31; and Col. 7, line 50 though Col. 8, line 8 disclose a wind power plant including a plurality of sensors, 34, 36, 38, 40, 42, 44, and 46 for obtaining data for transmission to a diagnosis site including a data processing unit for monitoring the wind power plant; Col. 12, line 60 through Col. 13, line 30 discloses performance quality monitoring over a working range; and Fig. 2 and Col. 6, line 6 through Col. 8, line 8 disclose a reference SOM (self-organizing maps) that is created/trained based on plant characteristic of a first plant/machine, and discloses that if another plant/machine shares similar plant characteristic, the reference SOM will be used as the starting model which the Examiner is interpreting as teaching operating in the different performance envelope);
output data for the at least one electricity-producing machine when it is operating in the different performance envelope (Losl, Col. 12, line 60 through Col. 13, line 9 discloses performance evaluation based on different plant characteristics, quality monitoring of plants of similar construction, and SOM graphs used for quality evaluation with reference to output); and
maintenance data for the at least one electricity-producing machine when it is operating in the different performance envelope (Losl, Col. 17, lines 5-22 discloses SOM (self-organizing maps) graphs including envelope bodies envelope bodies, and/or envelope surfaces which describe warning states and additional analysis, and discloses amplitude SOM graphs and pertinent frequencies can be evaluated in order to be able to estimate expected degrees of damage and reductions in service life so that the remaining service lives can be estimated and predictions of utility can be derived).
As per claim 7, the combination of Losl and Lee teaches: the computer-implemented method of claim 1 wherein monitoring observed data for at least one electricity-producing machine that is operating in one or more monitored performance envelopes includes:
monitoring a plurality of data sensors coupled to a plurality of electricity-producing machines to obtain the observed data (Losl, FIG. 1; Col. 4, lines 6-31 and 39-43; and Col. 7, line 50 though Col. 8, lines 8 disclose a wind power plant including a plurality of sensors coupled to a plurality of machines (e.g. “a plurality of wind power plants), 34, 36, 38,  40, 42, 44, and 46 for obtaining data for transmission to a diagnosis site including a data processing unit for monitoring the wind power plant; and Col. 12, line 60 through Col. 13, line 30 discloses performance quality monitoring over a working range).
As per claim 8, Losl discloses: perform operations comprising (Losl, col. 19, line 66, e.g. “method.” Losl does not expressly disclose: A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to … : However, this is taught by Germain. (Germain, ¶ 0137, e.g. “Computer 840 operates in accordance with software (which may be stored on a computer-readable storage medium) to process and decode the received signals, and to perform prediction of operational outcomes based on the models created as discussed above.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Losl’s method with Germain’s program in order to utilize computer automation as suggested by Germain.
All further limitations of claim 8 have been addressed in the above rejection of claim 1.

As per claim 9, the combination of Losl and Lee teaches: the computer program product of claim 8 further comprising: 
adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants).
As per claim 10, the combination of Losl and Lee teaches: the computer program product of claim 9 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) includes:
processing a data set produced by the different electricity-producing machine using the performance model for the at least one electricity-producing machine to produce a result set (Losl, Col. 9, lines 36-54 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 11, the combination of Losl and Lee teaches: the computer program product of claim 10 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) further includes:
modifying the performance model for the at least one electricity-producing machine, based at least in part upon the result set, to produce a performance model for the different electricity-producing machine (Losl, Col. 9, lines 36-63 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 13, the rejection of parent claim 8 is addressed above. All further limitations of claim 13 have been addressed in the above rejection of claim 6.
As per claim 14, the combination of Losl and Lee teaches:  the computer program product of claim 8 wherein monitoring observed data for at least one electricity-producing machine that is operating in one or more monitored performance envelopes includes:
monitoring a plurality of data sensors coupled to a plurality of electricity-producing machine to obtain the observed data (Losl, FIG. 1; Col. 4, lines 6-31 and 39-43; and Col. 7, line 50 though Col. 8, lines 8 disclose a wind power plant including a plurality of sensors coupled to a plurality of machines (e.g. “a plurality of wind power plants), 34, 36, 38,  40, 42, 44, and 46 for obtaining data for transmission to a diagnosis site including a data processing unit for monitoring the wind power plant; and Col. 12, line 60 through Col. 13, line 30 discloses performance quality monitoring over a working range).
As per claim 22, the combination of Losl and Srinivasan teaches:  The computer-implemented method of claim 1 wherein the observed data further includes data associated with maintenance performed on the electricity-producing machine. (Srinivasan, ¶ 0030, e.g. “The data stored on the customer cloud infrastructure may include the history of the fleet, maintenance data of the power plant in the fleet, information for billing the customer for parts and services, and data reported by the customer regarding the customer and its fleet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Losl’s observed data with Srinivasan’s maintenance data in order to identify trends and potential problems as suggested by Srinivasan (see ¶ 0032).

Claims 15-18, and 20-21 are rejected under 35 U.S.C. §103 as being unpatentable over Losl in view of Lee, Germain, Srinivasan and U.S. Patent Application Publication 2003/0200189 by Meng et al. (“Meng”).
As per claim 15, Losl teaches: a computing system configured to perform operations (Losl, FIG. 1 and Col. 4, lines 32-38 disclose a diagnosis site 50 including a data processing unit 52 and a display means 54 which teaches a computing system) comprising:
Losl in view of Lee, Germain, and Srinivasan does not expressly disclose and in response to determining the performance model does not meet the threshold level of similarity, retraining the performance model by one or more of adjusting a node count, adjusting a node type, and adjusting a branch count. However, Meng teaches this (See Meng, ¶ 0028, e.g. “The adaptive update may include incrementally adding one or more additional nodes to the neural net model, to represent new data. The new data may correspond to a data range not represented in the set of sample data patterns and/or to a change in system dynamics. The adaptive update may include updating the function parameters of the nodes in the neural net model. If the adaptive updating reaches a limit, a full retrain of the neural net model may be performed.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thresholds of Losl and Germain with Meng’s adaptive update in order to provide a model while maintaining adequate accuracy and moderate size as suggested by Meng (see Meng, ¶ 0054).
All further limitations of claim 15 have been addressed in the above rejection of claim 1.
As per claim 16, the combination of Losl and Lee teaches: the computing system of claim 15 further comprising:
adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants).
As per claim 17, the combination of Losl and Lee teaches: the computing system of claim 16 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) includes:
processing a data set produced by the different electricity-producing machine using the performance model for the at least one electricity-producing machine to produce a result set (Losl, Col. 9, lines 36-54 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 18, the combination of Losl and Lee teaches: the computing system of claim 17 wherein adapting the performance model for the at least one electricity-producing machine to be applicable with a different electricity-producing machine (Losl, Col. 9, lines 48-54 discloses making starting models which have been modified or improved available to other wind power plants) further includes:
modifying the performance model for the at least one electricity-producing machine, based at least in part upon the result set, to produce a performance model for the different electricity-producing machine (Losl, Col. 9, lines 36-63 discloses checking and optionally modifying the starting model, which is made available to other wind power plants, and thus the rule set using evaluations of the reference SOM so that during the course of operation of the machine the starting model can be more and more refined over time).
As per claim 20, the rejection of parent claim 15 is addressed above. All further limitations of claim 20 have been addressed in the above rejection of claim 6.
As per claim 21, the combination of Losl and Lee teaches: the computing system of claim 15 wherein monitoring observed data for at least one electricity-producing machine that is operating in one or more monitored performance envelopes includes:
monitoring a plurality of data sensors coupled to the at least one electricity-producing machine to obtain the observed data (Losl, FIG. 1; Col. 4, lines 6-31; and Col. 7, line 50 though Col. 8, lines 8 disclose a wind power plant including a plurality of sensors, 34, 36, 38,  40, 42, 44, and 46 for obtaining data for transmission to a diagnosis site including a data processing unit for monitoring the wind power plant; and Col. 12, line 60 through Col. 13, line 30 discloses performance quality monitoring over a working range).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121